Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below. This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 12/22/2021.
Claims 1, 3-11, and 13-20 are currently amended.
Claims 2 and 12 are the same as originally filed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to an apparatus and claims 11-20 are drawn to a method, each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter).
	Step 2A (1):
	Claim 1 recites, in part, performing the step of:
based on one or more weights of the first medication code set associated with the first code set, determine whether each medication code of the first medication code set dissatisfy a criterion;
receiving a first signal responsive to [[the]] outputting the first medication code subset; and 
updating the one or more weights associated with the first medication code subset 
	The above steps fall within the scope of a mental process and therefor recite an abstract idea. Fundamentally the process is finding a correlation between diseases and medications. A human could perform each of these steps mentally, by evaluating and observing disease and medication interactions and forming an opinion about their effectiveness or safety of use together. 
	Independent claim 11 recites similar limitations and also recite an abstract idea under the same analysis. 
	Step 2A (2):
	This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) at least one non-transitory computer-readable medium having computer executable instructions stored therein, and 2) at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform.
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving a first code set, the first code set comprising a first diagnosis code set and a first medication code set , and 2) outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion. Which amounts to mere data gathering and outputting the data as well as selecting a particular data type to be manipulated. 
Claim 11 additionally recites 1) receiving a first code set, the first code set comprising a first diagnosis code set and  a first medication code, and 2) outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion. Which amounts to mere data gathering and outputting the data as well as selecting a particular data type to be manipulated. 
	Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above claim 1 recites at least one non-transitory computer-readable medium having computer executable instructions stored therein, and at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform. MPEP 2106.05(f)
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Additionally, claims 1 and 11 recite receiving a first code set, the first code set comprising at least one diagnosis code and at least one medication code, and outputting one or more medication codes of the first code set and insignificant extra-solution activity. MPEP 2106.05(g)
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that receiving a first code set comprising a diagnosis and medication code, outputting a medication code, receiving a signal in response to the medication code, and updating weights associated with the medication codes are performed by anything other than a generic, off-the-shelf computer components. 
Dependent claims: With respect to claims 2-10 and 12-20 have been considered and determined to not integrate the judicial exception into a practical application.
Claims 2 and 12 merely recites wherein the first signal is received if the first code set is not modified within a period of time. Essentially providing instructions on how the abstract idea is to be applied.
Claims 3 and 13 merely recite recites wherein the database includes one or more weights, and the one or more weights includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero. The description of a first weight and a second weight greater than zero is not a functional limitation, but rather a description of the data.  
Claims 4 and 14 merely recite a medication code in the first medication code subset 
Claims 5 and 15 merely recite generating a flag, setting the flag to 0, when the the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set,  when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value,  when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value. The steps of generating, and setting introduce an additional abstract idea falling into the category of a mental process. Other elements within the claim 
Claims 6 and 16 merely recite the apparatus is further caused to perform, [[if]] when the flag equals to 1, outputting the first medication code subset 
Claims 7 and 17 merely recite receiving a second signal responsive to outputting the first medication code subset a second diagnosis code set and a second medication code set when [[if]] the sum of the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set, when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value, when the first weights and the second weights of themedication codes of the second medication code set are smaller than or equal to the cut-off value. The steps of receiving, and setting introduce an additional abstract idea falling into the category of a mental process. Other elements within the claim provide instructions on how the abstract idea is to be applied and extra-solution activity as it relates to mere data gathering and outputting specific information.
Claims 8 and 18 merely recite the second signal is received [[if]] when the first code set is modified within a period of time. Essentially providing instructions on how the abstract idea is to be applied.
Claims 9 and 19 merely recite wherein after updating the one or more weights associated with the first medication code subset setting 
Claims 10 and 20 merely recite wherein updating the one or more weights comprises one of the following the one or more weights with a numeric value the one or more weights numeric value 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Longman (U.S. Pub. No. 20150039331) and Brown (U.S. Pub. No. 20130262145).
Regarding claim 1, Natarajan teaches:
 receiving a first code set, the first code set comprising a first diagnosis code set and a first medication code set (“receiving, by one or more processors, a first set of observed data pertaining to healthcare events, the first set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
Examiner Notes: Natarajan discloses that a patient care event can include a medical diagnosis. 
But does not disclose:
An apparatus, comprising:
at least one non-transitory computer-readable medium having computer executable instructions stored therein;
at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform:
based on one or more weights of the first medication code set associated with the first code set, determine whether each medication code of the first medication code set dissatisfy a criterion;
outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion;
receiving a first signal responsive to [[the]] outputting the first medication code subset; and 
updating the one or more weights associated with the first medication code subset 
However, Longman teaches:
An apparatus (“a computing device or a mobile device” (Paragraph 0079)), comprising:
(“a computing device can include a processor, memory, a storage device, a high-speed interface connecting to memory and high-speed expansion ports, and a low speed interface connecting to low speed bus and storage device” (Paragraph 0080));
at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform (“The processor can process instructions for execution within the computing device, including instructions stored in the memory or on the storage device to display graphical information for a GUI on an external input/output device, such as display coupled to high speed interface” (Paragraph 0080) and “multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory” (Paragraph 0080)):
based on one or more weights of the first medication code set associated with the first code set (“through a user interface, displaying the relative scores and the basis on which they were calculated to enable assessments of whether to include one or more of the pharmaceuticals or groups of pharmaceuticals in the one or more formularies” (Paragraph 0024)), 
receiving a first signal responsive to [[the]] outputting the first medication code subset (“Users can change the score of any element within the constraints of the rating tables 200, 201 (FIG. 6), the numerical value of each of the multipliers, the weightings of elements comprising domain scores, or a combination of any two or more of them” (Paragraph 0048)); and 
updating the one or more weights associated with the first medication code subset (“a user may reassign her own weighting to each of these elements in order to obtain a drug score that reflects a particular health plan's beliefs about the relative importance of each element” (Paragraph 0043), “Because the algorithm automatically takes account of the weightings, this enables the user to alter the operation of the system so that it automatically changes the score of the drug under review to square with business policies, principles, preferences, or determinations made by a given stakeholder or user. Users can also customize their scores by using their own information (e.g., surveys of physicians) to arrive at the scores of each of the elements” (Paragraph 0048)).
Natarajan and Longman are analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan’s apparatus for receiving a first code set containing a first diagnosis code set and a first medication code set to incorporate teachings of Longman and have an apparatus with a non-transitory computer-readable medium with a processor coupled to it containing computer executable instructions for receiving a first signal response based on the one or more weights of the medication code from the output set that dissatisfies a criterion and updating the weights associated with the medication code subset. The addition of having an apparatus with a non-transitory computer-readable medium with a processor coupled to it containing computer executable instructions for receiving a first signal response based on the one or more weights of the medication code from the output set that dissatisfies a criterion and updating the weights associated with the medication code subset would particularly useful in this context as it is allows for  frequent and synthesized updates on the attributes of drug regimens.
But does not disclose:
determine whether each medication code of the first medication code set dissatisfy a criterion;
outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion;
However, Brown teaches:
determine whether each medication code of the first medication code set dissatisfy a criterion (“passing the logical statement and an assignment of the variables in that statement to a Consistent algorithm module and determining whether or not the logical statement and assignment are consistent” (Paragraph 0029-0033));
a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion (“outputting an assessment of the prescription, highlighting any element of the prescription which violates a constraint in the first constraint base” (Paragraph 0034));
Natarajan, Longman, and Brown are analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan and Longman’s apparatus for receiving a first code set containing a first diagnosis code set and a first medication code set to incorporate teachings of Brown and determine whether each medication code of the first medication code set dissatisfies a criterion and output the medications that dissatisfy the criterion. The addition of determining whether each medication code of the first medication code set dissatisfies a criterion and outputting the medications that dissatisfy the criterion would help to “almost instantaneously, highlighting exactly those elements of the prescription that are inappropriate” (Paragraph 0018).
Regarding claim 11, Natarajan teaches:
A method for processing a prescription, comprising:
receiving a first code set, the first code set comprising a first diagnosis code set and a first medication code set (“receiving, by one or more processors, a first set of observed data pertaining to healthcare events, the first set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
Examiner Notes: Natarajan discloses that a patient care event can include a medical diagnosis. 
But does not disclose:
based on one or more weights of the first medication code set associated with the first code set, determine whether each medication code of the first medication code set dissatisfy a criterion;
a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion;
receiving a first signal responsive to [[the]] outputting the first medication code subset; and 
updating the one or more weights associated with the first medication code subset 
However, Longman teaches:
based on one or more weights of the first medication code set associated with the first code set (“through a user interface, displaying the relative scores and the basis on which they were calculated to enable assessments of whether to include one or more of the pharmaceuticals or groups of pharmaceuticals in the one or more formularies” (Paragraph 0024)), 
receiving a first signal responsive to [[the]] outputting the first medication code subset (“Users can change the score of any element within the constraints of the rating tables 200, 201 (FIG. 6), the numerical value of each of the multipliers, the weightings of elements comprising domain scores, or a combination of any two or more of them” (Paragraph 0048)); and 
updating the one or more weights associated with the first medication code subset (“a user may reassign her own weighting to each of these elements in order to obtain a drug score that reflects a particular health plan's beliefs about the relative importance of each element” (Paragraph 0043), “Because the algorithm automatically takes account of the weightings, this enables the user to alter the operation of the system so that it automatically changes the score of the drug under review to square with business policies, principles, preferences, or determinations made by a given stakeholder or user. Users can also customize their scores by using their own information (e.g., surveys of physicians) to arrive at the scores of each of the elements” (Paragraph 0048)).
Natarajan and Longman are analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to 
But does not disclose:
determine whether each medication code of the first medication code set dissatisfy a criterion;
outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion;
However, Brown teaches:
determine whether each medication code of the first medication code set dissatisfy a criterion (“passing the logical statement and an assignment of the variables in that statement to a Consistent algorithm module and determining whether or not the logical statement and assignment are consistent” (Paragraph 0029-0033));
outputting a first medication code subset of the first medication codes of the first code set, wherein each medication code of the first medication code subset dissatisfy the criterion (“outputting an assessment of the prescription, highlighting any element of the prescription which violates a constraint in the first constraint base” (Paragraph 0034));
Natarajan, Longman, and Brown are analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan and Longman’s method for receiving a first code set containing a first 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Longman (U.S. Pub. No. 20150039331) and Brown (U.S. Pub. No. 20130262145) in further view of Li (U.S. Pub. No. 20150356272) and Nakamura (Japanese Pub. No. JP2017119991).
Regarding claim 2, Natarajan in view of Longman and Brown teaches the apparatus of claim 1.
While Natarajan in view of  Longman and Brown teaches the apparatus of claim 1, but does not disclose:
wherein the first signal is received if the first code set is not modified within a period of time.
However, Li teaches:
wherein the first signal is received if the first code set is not modified (“Figure 6- illustrates a flow chart of when a modification would not occur between element S50 and end”).
Natarajan, Longman, Brown, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman and Brown’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Li and provide some form of notification if a code set was not modified. The incorporation of monitoring for modification would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:

However, Nakamura teaches:
Within a period of time (“the control unit 52 determines whether the consultation recommended operation for the 1 time period or the 2 time period is requested” (Paragraph 0126)).
Natarajan, Longman, Brown, Li, and Nakamura are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Li’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of  Nakamura and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary.
Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04
Regarding claim 12, Natarajan in view of Longman and Brown teaches the method of claim 11.
While Natarajan in view of  Longman and Brown teaches the method of claim 11, but does not disclose:
wherein the first signal is received if the first code set is not modified within a period of time.
However, Li teaches:
wherein the first signal is received if the first code set is not modified(“Figure 6- illustrates a flow chart of when a modification would not occur between element S50 and end”).
Natarajan, Longman, Brown, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman and Brown’s apparatus for receiving a set 
But does not disclose:
Within a period of time.
However, Nakamura teaches:
Within a period of time (“the control unit 52 determines whether the consultation recommended operation for the 1 time period or the 2 time period is requested” (Paragraph 0126)).
Natarajan, Longman, Brown, Li, and Nakamura are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Li’s method of receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of  Nakamura and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary.
Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Longman (U.S. Pub. No. 20150039331) and Brown (U.S. Pub. No. 20130262145) in further view of Ghouri (U.S. Pub. No. 20040049506).
Regarding claim 3, Natarajan in view of Longman and Brown teaches the apparatus of claim 1.

wherein the database includes one or more weights, and the one or more weights includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero.  
However, Ghouri teaches:
wherein the database includes one or more weights, and the one or more weights includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights (“A drug being marketed is scored on the basis of a safety criteria with respect to drug-drug interactions against the drugs typically prescribed by the prescribing entity and further scored on the basis of an efficacy criteria with respect to disease against the drugs typically prescribed by the prescribing entity” (Paragraph 0008)) are greater than zero (“Illustrated in Table(Paragraph 0086)”).  
Natarajan, Longman, Brown, and Ghouri are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman and Brown’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 
Regarding claim 10, Natarajan in view of Longman and Brown teaches the apparatus of claim 1.
While Natarajan in view of Longman and Brown  teaches the apparatus of claim 1, but does not disclose:
wherein updating the one or more weights comprises one of the following 
the one or more weights with a numeric value 
the one or more weights numeric value 
However, Ghouri teaches:
wherein updating the one or more weights comprises one of the following 
multiplying the one or more weights with a numeric value (“scoring will depend upon both a product score” (Paragraph 0086)); and
the one or more weights numeric value (“a weighted summation score, with the scores typically added together” (Paragraph 0086)).  
Natarajan, Longman, Brown, and Ghouri are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman and Brown’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 

Regarding claim 13, Natarajan in view of Longman and Brown teaches the method of claim 11.
While Natarajan in view of Longman and Brown  teaches the method of claim 11, but does not disclose:
wherein the database includes one or more weights, and the one or more weights includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero.  
However, Ghouri teaches:
wherein the database includes one or more weights, and the one or more weights includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights (“A drug being marketed is scored on the basis of a safety criteria with respect to drug-drug interactions against the drugs typically prescribed by the prescribing entity and further scored on the basis of an efficacy criteria with respect to disease against the drugs typically prescribed by the prescribing entity” (Paragraph 0008))  are greater than zero (“Illustrated in Table(Paragraph 0086)”).
Natarajan, Longman, Brown, and Ghouri are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman and Brown’s method of receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 

Regarding claim 20, Natarajan in view of Longman, Brown, and Ghouri teaches the method of claim 13.
Ghouri further discloses:
wherein updating the one or more weights comprises one of the following 
multiplying the one or more weights with a numeric value (“scoring will depend upon both a product score” (Paragraph 0086)); and
the one or more weights numeric value (“a weighted summation score, with the scores typically added together” (Paragraph 0086)).  
Natarajan, Longman, Brown, and Ghouri are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s method of receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to further incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Longman (U.S. Pub. No. 20150039331) and Brown (U.S. Pub. No. 20130262145) in further view of Ghouri (U.S. Pub. No. 20040049506) and Li (U.S. Pub. No. 20150356272).
Regarding claim 4, Natarajan in view of Longman, Brown, and Ghouri teaches the apparatus of claim 3.
While Natarajan in view of  Longman, Brown, and Ghouri teaches the apparatus of claim 3, but does not disclose:
a medication code in the first medication code subset 
However, Li teaches:
a medication code in the first medication code subset (“Moreover, according to the present invention, the cut-off value for Q is 1. For any association (DM or MM) having Q value less than 1” (Paragraph 0024)) .  

Examiner Notes: Applicant discloses in claim 3 that first weights are associated with a diagnosis code and a medication code or DM and second weights are associated with at least two medication codes or MM.

Regarding claim 14, Natarajan in view of Longman, Brown, and Ghouri teaches the method of claim 13.
While Natarajan in view of  Longman, Brown, and Ghouri teaches the method of claim 13, but does not disclose:
a medication code in the first medication code subset 
However, Li teaches:
a medication code in the first medication code subset (“Moreover, according to the present invention, the cut-off value for Q is 1. For any association (DM or MM) having Q value less than 1” (Paragraph 0024)) .  
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s method of receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, 
Examiner Notes: Applicant discloses in claim 3 that first weights are associated with a diagnosis code and a medication code or DM and second weights are associated with at least two medication codes or MM.

Claims 5-9, and 15-19 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Longman (U.S. Pub. No. 20150039331) and Brown (U.S. Pub. No. 20130262145) in further view of Ghouri (U.S. Pub. No. 20040049506), Nakamura (Japanese Pub. No. JP2017119991) and Li (U.S. Pub. No. 20150356272).
Regarding Claim 5, Natarajan in view of Longman, Brown, and Ghouri teaches the apparatus of claim 3.
While Natarajan in view of Longman, Brown, and Ghouri teaches the apparatus of claim 3, but does not disclose:
generating a flag;
setting the flag to 0;

setting a flag equal to 1 [[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set;

when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value;

setting the flag equal to 1 [[if]] when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value.
However, Nakamura teaches:
generating a flag (“sets a 1 flag” (Paragraph 0067));
setting the flag to 0 (“the 1 flag is set to "0"” (Paragraph 0069));
setting a flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068))
Natarajan, Longman, Brown, Ghouri and Nozaki are all analogous to the claimed invention because they improve decision support for prescriptions.  Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nakamura and set flags or limits based on responses. The incorporation of limits helps to establish the boundaries of when a medication is useful and when it is prescribed in error.
But does not disclose:
[[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set;
setting the flag equal to 1 [[if]] when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value;
when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value.
However, Li teaches:
[[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set (“Formula 2- shows comparisons between weights and a cut off value”);
 [[if]] when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
 [[if]] when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value(“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because  they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 6, Natarajan in view of Longman, Brown, Li, Ghouri and Nakamura teaches the apparatus of claim 5.

outputting (“generating, by one or more processors” (Paragraph 0007)) the first medication code subset (“from the first set of observed data” (Paragraph 0007));
But does not disclose:
the apparatus is further caused to perform, [[if]] when the flag equals to 1 
However, Nakamura further discloses:
the apparatus is further caused to perform, [[if]] when the flag equals to 1  (“flag is set to “1”” (Paragraph 0068))
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nakamura and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.  

Regarding claim 7, Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li teaches the apparatus of claim 5.
Natarajan further discloses: 
receiving a second code set comprising a second diagnosis code set and a second medication code set  (“receiving, by one or more processors, a second set of observed data pertaining to healthcare events associated with a healthcare provider, the second set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
But does not disclose:
receiving a second signal responsive to outputting the first medication code subset 
setting the flag to 0;

setting a flag equal to 1 when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
 
setting the flag equal to 1 when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;

setting the flag equal to 1 [[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Longman teaches:
receiving a second signal responsive to outputting the first medication code subset (“Users can change the score of any element within the constraints of the rating tables 200, 201 (FIG. 6), the numerical value of each of the multipliers, the weightings of elements comprising domain scores, or a combination of any two or more of them” (Paragraph 0048));

But does not disclose:
setting the flag to 0;
setting a flag equal to 1 when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
setting the flag equal to 1 when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;
setting the flag equal to 1 [[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Nakamura further discloses:
setting the flag to 0 (“the 1 flag is set to "0"” (Paragraph 0069));
setting a flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1(“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious 
But does not disclose:
when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;
[[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Li further discloses:
when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set (“Formula 2- shows comparisons between weights and a cut off value”);
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
[[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 8, Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li teaches the apparatus of claim 7.
Li further discloses:
wherein the second signal is received [[if]] when the first code set is modified (“Figure 6- illustrates a flow chart of when a modification would occur between element S50 through S60 to end” It is reasonable to say some form of modification occurs when an alert is sent to a physician).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and provide feedback when a modification is made. The incorporation of feedback would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:
Within a period of time.

Within a period of time (“the control unit 52 determines whether the consultation recommended operation for the 1 time period or the 2 time period is requested” (Paragraph 0126)).
Natarajan, Longman, Brown, Ghouri and Nakamura are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nozaki and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary.

Regarding claim 9, Natarajan in view of Longman, Brown, Ghouri, Nakamura, ad Li teaches the apparatus of claim 5.
Longman further discloses:
Wherein after updating the one or more weights associated with the first medication code subset (“a user may reassign her own weighting to each of these elements in order to obtain a drug score that reflects a particular health plan's beliefs about the relative importance of each element” (Paragraph 0043), “Because the algorithm automatically takes account of the weightings, this enables the user to alter the operation of the system so that it automatically changes the score of the drug under review to square with business policies, principles, preferences, or determinations made by a given stakeholder or user. Users can also customize their scores by using their own information (e.g., surveys of physicians) to arrive at the scores of each of the elements” (Paragraph 0048)), the apparatus further performs:

But does not disclose:
setting 
Nakamura further discloses:
setting  (“the 1 flag is set to "0"” (Paragraph 0069)).
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nakamura and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.

Regarding Claim 15, Natarajan in view of Longman, Brown, and Ghouri teaches the method of claim 13.

generating a flag;
setting the flag to 0;

setting a flag equal to 1 [[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set;

setting the flag equal to 1 [[if]] when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value;

setting the flag equal to 1 [[if]] when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value.
However, Nakamura teaches:
generating a flag (“sets a 1 flag” (Paragraph 0067));
setting the flag to 0 (“the 1 flag is set to "0"” (Paragraph 0069));
setting a flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068))
Natarajan, Longman, Brown, Ghouri and Nozaki are all analogous to the claimed invention because they improve decision support for prescriptions.  Therefore, it would have been obvious to 
But does not disclose:
[[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set;
setting the flag equal to 1 [[if]] when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value;
setting the flag equal to 1 [[if]] when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value.
However, Li teaches:
[[if]] when the sum of  the number of the first weights for the first code set greater than a cut-off value and the number of the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first medication code set (“Formula 2- shows comparisons between weights and a cut off value”);
 [[if]] when the first weights of [[the]] diagnosis codes of the first diagnosis code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
 [[if]] when the first weights and the second weights of medication codes of the first medication code set are smaller than or equal to the cut-off value(“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because  they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s method of  receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 16, Natarajan in view of Longman, Brown, Li, Ghouri and Nakamura teaches the method of claim 15.
Natarajan further discloses:
outputting (“generating, by one or more processors” (Paragraph 0007)) the first medication code subset (“from the first set of observed data” (Paragraph 0007));
But does not disclose:
the apparatus is further caused to perform, [[if]] when the flag equals to 1 
However, Nakamura further discloses:
the apparatus is further caused to perform, [[if]] when the flag equals to 1  (“flag is set to “1”” (Paragraph 0068))
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the 

Regarding claim 17, Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li teaches the method of claim 15.
Natarajan further discloses: 
receiving a second code set comprising a second diagnosis code set and a second medication code set  (“receiving, by one or more processors, a second set of observed data pertaining to healthcare events associated with a healthcare provider, the second set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
But does not disclose:
receiving a second signal responsive to outputting the first medication code subset 
setting the flag to 0;

setting a flag equal to 1 when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
 
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;

setting the flag equal to 1 [[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Longman teaches:
receiving a second signal responsive to outputting the first medication code subset (“Users can change the score of any element within the constraints of the rating tables 200, 201 (FIG. 6), the numerical value of each of the multipliers, the weightings of elements comprising domain scores, or a combination of any two or more of them” (Paragraph 0048));
Natarajan, Longman, Brown, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nozaki, and Li’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Longman and receive a second signal from the output medications. The incorporation of a second communication helps to ensure what is output is accurate.
But does not disclose:
setting the flag to 0;
setting a flag equal to 1 when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;
setting the flag equal to 1 [[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Nakamura further discloses:
setting the flag to 0 (“the 1 flag is set to "0"” (Paragraph 0069));
setting a flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1(“flag is set to “1”” (Paragraph 0068)) 
setting the flag equal to 1 (“flag is set to “1”” (Paragraph 0068)) 
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nakamura and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.  
But does not disclose:
when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set;
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value;
[[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value.
However, Li further discloses:
when [[if]] the sum of  the number of the first weights for the second code set greater than a cut-off value and the number of the second weights for the second code set greater than the cut-off value is smaller than the number of medication codes of the second medication code set (“Formula 2- shows comparisons between weights and a cut off value”);
when [[if]] the first weights of [[the]] diagnosis codes of the second diagnosis code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
[[if]] when the first weights and the second weights of the medication codes of the second medication code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 18, Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li teaches the method of claim 17.
Li further discloses:
when the first code set is modified (“Figure 6- illustrates a flow chart of when a modification would occur between element S50 through S60 to end” It is reasonable to say some form of modification occurs when an alert is sent to a physician).
Natarajan, Longman, Brown, Ghouri and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown, and Ghouri’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and provide feedback when a modification is made. The incorporation of feedback would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:
Within a period of time.
However, Nakamura teaches:
Within a period of time (“the control unit 52 determines whether the consultation recommended operation for the 1 time period or the 2 time period is requested” (Paragraph 0126)).
Natarajan, Longman, Brown, Ghouri and Nakamura are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Longman, Brown and Ghouri’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nozaki and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary.


Longman further discloses:
Wherein after updating the one or more weights associated with the first medication code subset (“a user may reassign her own weighting to each of these elements in order to obtain a drug score that reflects a particular health plan's beliefs about the relative importance of each element” (Paragraph 0043), “Because the algorithm automatically takes account of the weightings, this enables the user to alter the operation of the system so that it automatically changes the score of the drug under review to square with business policies, principles, preferences, or determinations made by a given stakeholder or user. Users can also customize their scores by using their own information (e.g., surveys of physicians) to arrive at the scores of each of the elements” (Paragraph 0048)), the apparatus further performs:
Natarajan, Longman, Brown, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s method of receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Longman and update the weights associated with the first medication code subset in the database. The addition of updating the weights associated with the first medication code subset in the database would be particularly useful in this context as it is allowing for  frequent and synthesized updates on the attributes of drug regimens.
But does not disclose:
setting 
Nakamura further discloses:
setting  (“the 1 flag is set to "0"” (Paragraph 0069)).
Natarajan, Longman, Brown, Ghouri, Nakamura, and Li are all analogous to the claimed invention because they improve decision support for prescriptions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Longman, Brown, Ghouri, Nakamura, and Li’s method of  receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nakamura and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.

Response to Arguments
Applicant’s arguments, see Page 11, “Objections to the Specification” filed December 22, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification paragraph 0042 has been withdrawn.  Applicant has amended specification to change “negative predicive” to “negative predictive”, therefore overcoming the objection. 
Applicant’s arguments, see Page 11, “Objection to Claim” filed December 22, 2021, with respect to claim 10, lines 2 and 4 have been fully considered and are persuasive.  The objection of the claims with respect to claim 10 has been withdrawn. Applicant has amended claim 10 to change “comprises on the following one” to “comprises one of the following” in line 2 and removed the phrase “weights comprises” from line 4, therefore overcoming the objection. 
Applicant’s arguments, see Pages 11-16, “Rejections under 35 USC 112”, filed December 22, 2021, with respect to claims 1, 4-5, 7, 10-11, 14-15, 17, and 20  have been fully considered and are persuasive.  The rejection of claims 1, 4-5, 7, 10-11, 14-15, and 20 with respect to being indefinite under 35 U.S.C. 112(b) has been withdrawn. 
With respect to claim 1, applicant has amended the claim to eliminate the phrase “first weights and second “ and provided in the specification where the term “weight” is explained in a manner that one 
With respect to claim 4, applicant has amended the claim to distinctly point out exactly what is to be compared to a cut off value with respect to the medication codes, therefore overcoming the rejection. Claim 14 recites similar limitations as claim 4 and has been amended to reflect these changes as well, therefore overcoming the rejection.
With respect to claim 5, applicant has amended the claim to remove the comparing steps, therefore overcoming the rejection. Claim 15 recites similar limitations as claim 5 and has been amended to reflect these changes as well, therefore overcoming the rejection. 
With respect to claim 7, applicant has amended the claim to remove the comparing steps, therefore overcoming the rejection. Claim 17 recites similar limitations as claim 5 and has been amended to reflect these changes as well, therefore overcoming the rejection. 
With respect to claim 10, applicant has amended the claim to include the phrase “with a numeric value” to remove the indefiniteness of “a number”, therefore overcoming the rejection. Claim 20 recites similar limitations as claim 10 and has been amended to reflect these changes as well, therefore overcoming the rejection.
Applicant's arguments, see pages 16-19, “Rejections under 35 USC 101” filed December 22, 2021, with respect to claims 1-20 have been fully considered but they are not persuasive. 
Applicant argues that the subject matter is not a mental process because it cannot be practically performed in the human mind, for instance if the human mind is not equipped to perform the claim limitations. Examiner respectfully disagrees. The claims are recited at a high level of generality such that they can be performed by the use of human observation, evaluation, judgement and/or opinion. The claims do not specify a particular way of determining whether each medication code in the first set dissatisfies a criterion, receiving a first signal response, and updating the one or more weights that could not be done using the human mind. The claims recite at least one non-transitory computer-readable 
Applicant argues that the claims integrate the abstract idea into a practical application because based on paragraphs 0068 to 0070 of the subject specification, the subject invention improves a prescription processing system to reduce frequent alarms or notifications, therefore providing an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Examiner respectfully disagrees that this reduction in frequent alarms or notifications provides for an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The reduction in frequent alarms or notifications advancement lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. Therefore, the specification does not provide an improvement to a computer itself or to a technical field.
Applicant’s arguments, see pages 20-24, “Rejections under 35 USC 103” filed December 22, 2021, with respect to the rejection of claims 1-20 under Natarajan in view of Edwards have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Natarajan in view of Longman and Brown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626